Case: 16-20614      Document: 00513858004         Page: 1    Date Filed: 02/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-20614
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 1, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


SANDRA BANKS,

                                                 Plaintiff–Appellant,

versus

WAL-MART STORES TEXAS, L.L.C.;
WAL-MART STORES, INCORPORATED,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2259




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Sandra Banks appeals a summary judgment dismissing her claim in this



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20614    Document: 00513858004      Page: 2   Date Filed: 02/01/2017



                                 No. 16-20614
ordinary slip-and-fall case. The district court issued a comprehensive and
detailed twenty-three-page opinion that carefully examined the record, the
facts, and the applicable law that Texas courts apply to similar matters. We
cannot improve on the district court’s explication, which demonstrates why
summary judgment is appropriate.

      On appeal, Banks raises a new issue, claiming that Wal-Mart’s and its
employee’s “credibility is called into question by Wal-mart [sic] failing to save
material video evidence.” She “may not assert it for the first time on appeal.”
Miller v. Am. Strategic Ins. Corp., 2016 U.S. App. LEXIS 21731, at *4 (5th Cir.
Dec. 6, 2016) (per curiam) (footnote omitted).

      The summary judgment is AFFIRMED.




                                       2